DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Feb. 10, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,928,210. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of patent # 10,928,210 contain every element of claims 2-21 of the instant application and as such anticipate claims 2-21 of the instant application.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,113,878. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of patent # 10,113,878 contain every element of claims 2-21 of the instant application and as such anticipate claims 2-21 of the instant application.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,939,279. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of patent # 9,939,279 contain every element of claims 2-21 of the instant application and as such anticipate claims 2-21 of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Slinin, U.S. Patent Application Publication No. 2013/0179205 in view of Liu et al., U.S. Patent Application Publication No. 2016/0321771 (referred to hereafter as Liu).
	As to claims 2, 17 and 20, Slinin teaches a system, method and medium  comprising: one or more processors; a memory resource to store a set of instructions that, when executed by the one or more processors, cause the network system to: 
determine, for a first user a first time estimate relating to transporting the first user from a first start location to a first service location as a group transport service type, the first pre-request time estimate being determined based at least in part on a likelihood of the first user being grouped with one or more other users while being transported from the first start location to the first service location (see para. 46 and 52); 
receive, over one or more networks, the first transport request of the first user and a second transport request of a second user, the first transport request indicating the first start location and the first service location and the second transport request indicating a second start location and a second service location (see para. 35-36, 48 and 54); 
compute, based at least in part on the first start location, the first service location, and the second start location or the second service location, a first group transport time estimate for the first user (see para. 35-36, 48 and 54).
Slinin teaches prior to the first user submitting a first transport request for a transport service, a first pre-request time; communicate with a first user device of the first user to cause the first user device to present a first user interface feature that includes information pertaining to the first pre-request time estimate; and communicate with the first user device to cause the first user device to present a second user interface feature that includes information pertaining to the first group transport time estimate .
Liu teaches prior to the first user submitting a first transport request for a transport service, a first pre-request time (see para. 79-82);
communicate with a first user device of the first user to cause the first user device to present a first user interface feature that includes information pertaining to the first pre-request time estimate (see para. 79-82); 
and communicate with the first user device to cause the first user device to present a second user interface feature that includes information pertaining to the first group transport time estimate (see para. 79-82). 
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to communicate with a first user device of the first user to cause the first user device to present a first user interface feature that includes information pertaining to the first pre-request time estimate in Slinin as taught by Liu. Motivation to do so comes from the knowledge well known in the art that doing so would inform the user of updated pickup/drop off times and would therefore make the method/system more user friendly.
As to claim 3, Slinin in view of Liu teach the system of claim 2. Slinin further teaches the likelihood of the first user being grouped with one or more other users is determined based on one or more of: (i) a current or projected number of available service providers, (ii) a current or projected number of requesting users, or (iii) historical data relating to the transport service (see para. 46).
As to claim 4, Slinin in view of Liu teach the system of claim 2. Slinin further teaches the likelihood of the first user being grouped with one or more other users is determined based on the set of grouping constraints, including a maximum permitted deviation in distance or time as compared to a non-grouped transport (see para. 46).
As to claims 5 and 18, Slinin in view of Liu teach the system of claim 2. Slinin further teaches the first user interface feature is presented within a user interface for submitting the first transport request (see para. 46).
As to claim 6, Slinin in view of Liu teach the system of claim 2. Slinin further teaches the executed instructions further cause the network system to determine to: determine to group the first user and the second user; and in response to determining to group the first user and the second user, identify a service provider to fulfill the first transport request and the second transport request (see para. 46 and 48).
As to claim 7, Slinin in view of Liu teach the system of claim 2. Slinin further teaches determining to group the first user and the second user is based on the first group transport time estimate (see para. 46 and 48).
As to claim 8, Slinin in view of Liu teach the system of claim 6. Slinin further teaches determining to group the first user and the second user is based on a set of grouping constraints (see para. 46 and 48).
	As to claim 9, Slinin in view of Liu teach the system of claim 8. Slinin further teaches the set of grouping constraints includes a threshold time for the first user, and wherein determining to group the first user and the second user includes determining whether the first group transport time estimate for the first user is within the threshold time of an estimated time of arrival of a singular transport for the first user from the first start location to the first service location (see para. 46 and 48).
As to claim 10, Slinin in view of Liu teach the system of claim 8. Slinin further teaches the set of grouping constraints includes a threshold time for the second user, and wherein determining to group the first user and the second user includes determining whether a second group transport time estimate for the second user is within the threshold time of an estimated time of arrival of a singular transport for the second user from the second start location to the second service location (see para. 46 and 48).
As to claim 12, 19 and 21, Slinin in view of Liu teach the system, method and medium of claims 2, 17 and 20. Liu further teaches the executed instructions further cause the network system to determine, for the first user and prior to the first user submitting the first transport request, a second pre-request time estimate relating to transporting the first user from the first start location to the first service location as a singular transport service type (see para. 79-82).
As to claim 13, Slinin in view of Liu teach the system of claim 12. Liu further teaches the first user interface feature presented by the first user device includes information pertaining to both the first pre-request time estimate and the second pre-request time estimate (see para. 79-82).
As to claim 14, Slinin in view of Liu teach the system of claim 13. Liu further teaches the first user interface feature: (i) includes a comparison of the first pre-request time estimate and the second pre-request time estimate, and (ii) is presented within a user interface for submitting the first transport request (see para. 79-82).
As to claim 15, Slinin in view of Liu teach the system of claim 12. Liu further teaches the first user interface feature further includes information relating to a first estimated fare for the first user for the group transport service type and a second estimated fare for the first user for the singular transport service type (see para. 79-82).
As to claim 16, Slinin in view of Liu teach the system of claim 2. Liu further teaches the first pre-request time estimate is a time range (see para. 79-82).
4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Slinin, U.S. Patent Application Publication No. 2013/0179205 in view of Liu et al., U.S. Patent Application Publication No. 2016/0321771 (referred to hereafter as Liu), further in view of Ruys et al., U.S. Patent Application Publication No. 2014/005146 (referred to hereafter as Ruys).
	As to claim 11, Slinin teaches determine to group the first user and the second user; and in response to determining to group the first user and the second user, identify a service provider to fulfill the first transport request and the second transport request (see para. 46 and 48).
	Slinin in view of Liu do not teach communicate with a provider device of the service provider to cause the provider device to present instructions to travel to the first start location or the second start location.
	However, Ruys teaches a system configured to communicate with a provider device of the service provider to cause the provider device to present instructions to travel to the first start location or the second start location (see para. 138-140).
	It would have been obvious for one of the ordinary skill in the at the effective filling data of the application communicate with a provider device of the service provider to cause the provider device to present instructions to travel to the first start location or the second start location in Slinin as taught by Ruys. Motivation to do so comes from the teachings well known in the art that using a user interface to display information makes the system more user friendly.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663